Exhibit 10.16

 

AMENDMENT NO. 1 TO

 

NEORX CORPORATION

 

KEY EXECUTIVE SEVERANCE AGREEMENT

 

This Amendment, dated as of March 30, 2005, is entered into by and between NEORX
CORPORATION (the “Company”) and KAREN AUDITORE-HARGREAVES (the “Executive”) with
respect to the Key Executive Severance Agreement between the Company and the
Executive dated as of May 13, 2003 (the “Agreement”) as follows:

 

1.               It is recognized and acknowledged that, pursuant to Section 1
of the Agreement, the Agreement will automatically renew for an additional two
(2) year period effective May 13, 2005 (since notice of nonrenewal has not been
given).

 

2.               The first sentence of Section 1 of the Agreement shall be
amended by replacing “ninety (90) days” with “twelve (12) months” in reference
to advance notice of nonrenewal in the future.

 

3.               The third sentence of Section 5.5 of the Agreement (which
relates to offset for other earnings) shall be deleted in its entirety.  The
words “and Offset” shall be removed from the title of Section 5.5.  The words
“and potential reduction” shall be deleted from Section 5.1(c) of the Agreement.

 

4.               Notwithstanding the provisions of Sections 4.3, 5.1, 5.2, and
5.7 of the Agreement, in the event the Executive elects voluntarily to terminate
her employment with the Company by giving written notice of termination to the
Company in accordance with Section 9 of the Agreement between June 1, 2005 and
December 21, 2005 (the “Resignation Period”), which notice is given ten (10)
days in advance of the effective date of termination, the termination shall be
treated for all purposes under the Agreement as if the Executive had terminated
for “Good Reason” under the Agreement.  Section 4.3 of the Agreement is modified
to provide that the notice of termination that is to be given pursuant to this
section of the Amendment need state only that the Executive is terminating
pursuant to this section and the effective date of the termination.  In the
event, the Executive does not provide written notice of termination during the
Resignation Period, the specific right to severance benefits upon a voluntary
termination created by this section of the Amendment shall expire and cease to
have any further effect.

 

5.               In the event the Executive’s employment is terminated, the
Executive and the Company may agree that the Executive will provide consulting
services on such terms as are mutually agreed, subject to an appropriate
agreement to protect the Company’s confidential information, trade secrets, and
inventions.  The provision of such consulting services shall not be construed to
create any relationship other than that of an independent contractor
relationship and, in performing such services, the Executive shall not be an
agent, employee, officer or trustee of NeoRx, and will not be entitled to the
benefits provided by NeoRx to its agents, employees, officers or trustees,
except as may be mutually agreed in writing by the Executive and the Company.

 

6.               Except as amended by this Amendment, the Agreement shall remain
in full and force effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

 

NeoRx Corporation

 

 

 

 

/s/ Karen Auditore-Hargreaves

 

By:

/s/Anna L. Wight

 

 

Karen Auditore-Hargreaves

Its: Vice President, Legal

 

--------------------------------------------------------------------------------